MEMORANDUM **
Freddie B. Jackson appeals pro se the district court’s dismissal of his 42 U.S.C. § 1983 action because he failed to inform the court of an address change as required under Local Rule 83-182(d). We have jurisdiction under 28 U.S.C. § 1291. We re*925view the district court's dismissal pursuant to its local rules for abuse of discretion, and we affirm. See Ghazali v. Moran, 46 F.3d 52, 53 (9th Cir.1995) (per curiam).
Because this case does not present exceptional circumstances on appeal, we deny Jackson’s request for appointment of counsel. See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.